***PERSONNEL BOARD — CONTROLLING AUTHORITY REGARDING ALLEGED DISCRIMINATORY EMPLOYMENT PRACTICES*** AN APPOINTING OFFICER'S DISCRETION IN SELECTING STATE EMPLOYEES PURSUANT TO 74 O.S. 1961, 832 [74-832] IS SUBJECT TO THE PROVISIONS OF 74 O.S. 1970, Supp. 954 [74-954]; (2) PURSUANT TO 74 O.S. 1970, Supp. 954 [74-954], THE STATE PERSONNEL BOARD HAS THE AUTHORITY TO INVESTIGATE ANY VIOLATION OF SAID SECTION; (3) PURSUANT TO 74 O.S. 1970, Supp. 833 [74-833], THE APPOINTING AUTHORITY SHALL "APPEAR IN PERSON OR SHALL DESIGNATE A REPRESENTATIVE TO APPEAR IN HIS BEHALF AND SHALL PRESENT THE AGENCY'S POSITION" AT A HEARING CONDUCTED BY THE STATE PERSONNEL BOARD; (4)PURSUANT TO 74 O.S. 1970, Supp. 954 [74-954] THE STATE PERSONNEL BOARD HAS THE POWER TO ENFORCE ITS ORDER PERTAINING TO VIOLATIONS OF SAID SECTION; (5)ALTHOUGH STATE AGENCIES AND DEPARTMENTS ARE SUBJECT TO THE PROVISIONS OF 25 O.S. 1970, Supp. 1101 [25-1101] ET SEQ., THE STATE PERSONNEL BOARD, PURSUANT TO 74 O.S. 1970, Supp. 954 [74-954], IS THE CONTROLING AUTHORITY FOR REVIEW REGARDING ANY ALLEGED DISCRIMINATORY EMPLOYMENT PRACTICES OF THE STATE. CITE: TITLE 74 O.S. 1961, 833 [74-833]. (LARRY L. FRENCH) ** SEE: OPINION NO. 71-367 (1971) **